IVAN DIAZ v. COMMISSIONER OF CORRECTION
                 (SC 19527)
      Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.*
     Argued December 6, 2016—officially released August 8, 2017

                        Procedural History

   Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district
of Tolland, where the petition was withdrawn in part;
thereafter, the matter was tried to the court, Sferrazza,
J.; judgment dismissing the petition, from which the
petitioner, on the granting of certification, appealed to
the Appellate Court, Gruendel, Mullins and Dupont,
Js., which reversed the habeas court’s judgment and
remanded the case for further proceedings, and the
respondent, on the granting of certification, appealed
to this court. Appeal dismissed.
  Michael J. Proto, assistant state’s attorney, with
whom, on the brief, was John C. Smriga, state’s attor-
ney, for the appellant (respondent).
 James E. Mortimer, with whom, on the brief, was
Michael D. Day, for the appellee (petitioner).
                                  Opinion

   PER CURIAM. The respondent, the Commissioner of
Correction, appeals, upon our grant of certification,
from the judgment of the Appellate Court reversing the
judgment of the habeas court, which dismissed, sua
sponte, the habeas petition of the petitioner, Ivan Diaz.
The habeas court concluded that the petitioner had
procedurally defaulted his claims by way of deliberate
bypass, thus depriving that court of subject matter juris-
diction over the petition. The Appellate Court grounded
its decision to reverse and remand for further proceed-
ings on its conclusion that the habeas court improperly
had acted sua sponte on the basis of that court’s incor-
rect conclusion that the deliberate bypass standard
implicates subject matter jurisdiction. Diaz v. Commis-
sioner of Correction, 157 Conn. App. 701, 705, 707, 117
A.3d 1003 (2015). We granted the respondent’s petition
for certification to appeal, limited to the following ques-
tion: ‘‘Did the Appellate Court properly determine that
it was improper, based on the record of this habeas
petition, for the trial court to sua sponte dismiss the
petition on procedural default grounds?’’ Diaz v. Com-
missioner of Correction, 318 Conn. 903, 122 A.3d 632
(2015).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
   The appeal is dismissed.
  * The listing of justices reflects their seniority status on this court as of
the date of oral argument.